Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Response to Amendment

This Office Action is in response to the correspondence on 01/25/2022. Applicant’s argument, filed on 01/25/2022 has been entered and carefully considered. Claims 1, 3-6, 8-11, 14-16, 19-20 and 22 are pending.

The application filed on 03/10/2021 is a CON of PCT/CN2020/090688 filed on 05/15/2020, claiming priority to 62/873,170 filed on 07/11/2019, 62/872,830 filed on 07/11/2019, and, 62/872,488 filed on 07/10/2019.
	
Response to Arguments

Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Examiner’s Note

Claims 1, 3-5 and 22 refer to "A method for colour component prediction”, Claims 6, 8-10 refer to "A method for colour component prediction”, Claims 11, 14-15 refer to "An encoder, comprising a memory and a processor”, Claims 16, 19-20 refers to "An encoder, comprising a memory and a processor”. Claims 6, 8-11, 14-16, and 19-20 are similarly rejected in light of rejection of claims 1, 3-5 and 22, any obvious combination of the rejection of claims 1, 3-5 and 22, or the differences are obvious to the ordinary 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 20200344468 A1), hereinafter Lin, in view of Van der Auwera et al. (US 20200359050 A1), hereinafter Van, further in view of Rufitskiy et al, WO 2020256599 A1, hereinafter Rufitskiy, further in view of Huo et al. (“Non-CE3: Fixed downshifting for 8-bit MIP, JVET, Gothenburg, SE, server date 07-07-2019), hereinafter Huo. Though Lin view of Van would teach the amendment with the explanation in the response, Rufitskiy is used to make the rejection complete and compact. Huo is cited in IDS.

	Regarding claim 1, Lin discloses a method for colour component prediction, applicable for an encoder and comprising (Abstract, Fig. 5): determining prediction parameters of a current block, the prediction parameters comprising a prediction mode parameter and a size parameter of the current block (Fig. 5, element S502, S504, [0009]); when the prediction mode parameter indicates that a Matrix-based Intra Prediction (MIP) mode is adopted to determine an intra prediction value of the current block, determining an MIP weight matrix of the current block, a shift factor of the current block and an MIP input sample matrix of the current block ([0010]-[0015]); and determining the intra prediction value of the current block according to the MIP weight matrix, the shift factor and the MIP input sample matrix, wherein the MIP weight matrix of the current block is at least determined according to a block size index value of the current block and the block size index value of the current block is determined according to the size parameter of the current block ([0009]). 

	However, Van from the same or similar endeavor teaches MIP weight matrix; shift factor ([0163], [0208], it is obvious to the ordinary skill in the art).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin to incorporate the teachings of Van to improve coding efficiency (Van, [0175]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.
	Lin in view of Van discloses all the elements of claim 1 but they do not appear to explicitly disclose in the cited section and the shift factor is equal to a fixed constant value.
	However, Rufitskiy from the same or similar endeavor teaches and the shift factor is equal to a fixed constant value (Page 2, line 9-20, in view of Van, Table 8-8).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin in view of Van to incorporate the teachings of Rufitskiy to reduce bid depth effectively (Rufitskiy, Page 3, line 15-18). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.
	Lin in view of Van further in view of Rufitskiy discloses all the elements of claim 1 but they do not appear to explicitly disclose in the cited section the shift factor corresponding to different prediction mode parameters and different size parameters is equal to a fixed constant value.
	However, Huo from the same or similar endeavor teaches the shift factor corresponding to different prediction mode parameters and different size parameters is equal to a fixed constant value (Section 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin in view of Van further in view of Rufitskiy to incorporate the teachings of Huo to simplify downshifting (Huo, Abstract). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.


Regarding claim 2, (Canceled).  

	Regarding claim 3, Lin in view of Van further in view of Rufitskiy further in view of Huo discloses the method of claim 1, wherein the fixed constant value of the shift factor is equal to 6 (Lin, Fig. 5, Van, [0163], [0208], Table 8-8, Rufitskiy, Page 2, line 9-20, Page 3, Huo, Section 2, it is obvious to the ordinary skill in the art).  

	Regarding claim 4, Lin in view of Van further in view of Rufitskiy further in view of Huo discloses the method of claim 1, wherein determining the block size index value of the current block according to the size parameter of the current block comprises: when both a width and height of the current block are equal to 4, setting the block size index value of the current block equal to 0; when both the width and height of the current block are equal to 8 or one of the width 58and height of the current block is equal to 4, setting the block size index value of the current block equal to 1; or when both the width and height of the current block do not meet the above conditions, setting the block size index value of the current block equal to 2 (Lin, Fig. 5, Van, [0100]-[0111], [0163], [0208], Table 8-8, Huo, Section 2, it is obvious to the ordinary skill in the art).  

	Regarding claim 5, Lin in view of Van further in view of Rufitskiy further in view of Huo discloses the method of claim 1, wherein determining the intra prediction value of the current block according to the MIP weight matrix, the shift factor and the MIP input sample matrix comprises: performing matrix multiplication processing on the MIP input sample matrix, the MIP weight matrix and the shift factor by use of a preset calculation model to obtain the MIP- based prediction block of the current block; and performing filtering processing on the MIP-based prediction block to obtain the intra prediction value of the current block, the MIP-based prediction block comprising prediction values of at least part of pixel positions in the current block (Lin, Fig. 5, Van, [0100]-[0111], [0163], [0180]-[0186], [0208], Table 8-8, it is obvious to the ordinary skill in the art).

	Regarding claim 21, (Canceled).  

	Regarding claim 22, Lin in view of Van further in view of Rufitskiy further in view of Huo discloses the method of claim 1, wherein the shift factor is not part of a look-up table (Lin, Fig. 5, Van, [0163], [0208], Rufitskiy, Page 2, line 9-20, Page 3, Table 8-8, Huo, Section 2, it is obvious to the ordinary skill in the art).

	Regarding claim 6, 8-11, 14-16, and 19-20, See Examiner’s Note.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Mohammad J Rahman/Primary Examiner, Art Unit 2487